Citation Nr: 0423396	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-02 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of reduction of an evaluation for a right shoulder 
disorder from 40 percent to 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1993 to 
December 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the Cleveland, Ohio, 
Regional Office of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, inter alia, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The record reveals that, in July 1999, the veteran underwent 
right shoulder surgery at a VA Medical Center (VAMC).  A 
rating decision in March 2002 granted entitlement to service 
connection for impingement syndrome of the right shoulder, 
status post diagnostic arthroscopy and open acromioplasty, 
and assigned an evaluation of 40 percent.  In April 2001, the 
veteran asserted a claim for service connection for a left 
shoulder injury, and the RO arranged for the veteran to be 
scheduled for a VA joints examination.  At the VA joints 
examination in October 2001, both shoulders were evaluated.  
After receipt of the examination report, in May 2002, 
pursuant to 38 C.F.R. § 3.105(e), the RO proposed to reduce 
the evaluation for the veteran's right shoulder disability 
from 40 percent to 20 percent.  In July 2002, rating action 
was taken to reduce the evaluation for the veteran's right 
shoulder disability from 40 percent to 20 percent.  The 
veteran has appealed that determination.

In April 2003, the veteran underwent additional right 
shoulder surgery at the VAMC.  Since that surgery, the 
veteran has not been afforded another VA examination to 
evaluate the current and post-operative nature and severity 
of his service connected right shoulder disorder.  In 
February 2004, on VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
argued that the RO had decided the veteran's claim on appeal 
on evidence which is no longer current and requested that the 
veteran be afforded another VA examination of his right 
shoulder.  The Board finds that a contemporary examination of 
the veteran's right shoulder is necessary to decide his 
appeal, see 38 C.F.R. § 3.159(c)(4), and this case will be 
remanded for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's right shoulder disorder. 
VA should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his or her written report 
that he or she conducted such a review.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of right shoulder motion and then 
state the veteran's actual passive and 
active ranges of right shoulder motion in 
degrees.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The rationale for all opinions expressed 
should also be provided.

2.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on consideration of 
all of the evidence of record.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which includes appropriate 
citation to any applicable legal criteria 
not already provided to the veteran.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to assist the veteran.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


